DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are currently pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
The limitation of claims 1-13 that recite(s): 
“a means for comparing”; 
“a means for determining”; 
“a means for receiving a first audio”; 
“a means for receiving a second audio”; 
“a means for receiving a third audio”; 
“a means for selecting”; and 
“a means for computing trending coefficients” 
are being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claimed function is modified by a word that is merely a generic placeholder without specific structure that performs the function.

Each of the aforementioned “means” is recited in the claims only. The written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification does not provide an adequate disclosure, as it must disclose at least the algorithm needed to transform the general purpose computer or microprocessor.    

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13 recite, “a means for comparing”; “a means for determining”; “a means for receiving a first audio”; “a means for receiving a second audio”; “a means for receiving a third audio”; “a means for selecting”; and “a means for computing trending coefficients”. However, the claims fail to recite adequate structure for carrying out the recited function.  Correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SELBY (U.S. Publication 2011/0307085) in view of SRINIVASSAN (U.S. Publication 2014/0088742) and WATTS (U.S. Publication 2003/0095667).
Regarding claims 1,
SELBY teaches a system for providing automatic recognition of sample media content comprising: 
means for comparing a first audio signal from a monitored media device with a second audio signal in communication with the monitored media device to determine a sequence of match results, the first audio signal associated with media presented by the media device ([0133] teaches comparing a source signal to entries in a lookup table wherein first and second vectors are compared for exact matching).
While [0036] of Selby teaches that the audio signal source 102 can be in the form of, for example, a microphone, a radio or internet program receiver or the like for providing a source signal 104, Selby fails to expressly teach comparing a first audio signal with a second audio signal from a first one of a plurality of media sources.
SRINIVASSAN teaches a means for comparing a first audio signal (fig. 1 in combination with [0028] teaches unit 100 which includes media provider(s) 105) from a monitored media device (122), with a second audio signal from a first one of a plurality of media sources (LUT device 115 in fig. 1 stores reference signal signatures; Fig. 5 teaches column 510 of LUT device 115 wherein reference information for a plurality of media sources (MLB, HBO) is stored); and
means for determining whether the first one of the media source is a source of the media presented by the monitored media device ([0038] teaches that the secondary media manager 140 compares the reference signatures contained in the partition of the LUT 115 with the signature associated with the identifying media monitoring information  to determine a matching reference signature; [0039] teaches  that once a matching signature is found, the secondary media manager 140 will report the identifying information associated with the matching signature as matching media monitoring information to the media monitor 150).
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Selby and Srinivassan such that the first audio signal is compared with a second audio signal from one of a plurality of media sources, for the purpose of providing a meter which is capable of identifying a plurality of signals from respectively different sources.
Selby, as modified by Srinivassan, fails to further teach  that the means for determining shall: 
compute a standard deviation of time delays associated with respective ones of the match results; and determine whether the first one of the media sources is the source of the media presented by the monitored media device based on the standard deviation.
WATTS teaches:
comparing a first audio signal from a monitored media device with a second audio signal to determine a sequence of match results ([0021] teaches matching events from a first input to events from a second input and computing a time difference therebetween);
and computing a standard deviation of time delays associated with respective ones of the match results; and determining whether the first one of the media sources is the source of the media presented by the monitored media device based on the standard deviation. ([0039] teaches plotting a time delay for matched events against the frequency of each channel; and [0041] teaches calculating a standard deviation of the points).
Before the effective filing date of the invention, it would have been obvious to modify Selby per the teachings of Watts, comparing first and second audio signals to determine a match and computing a standard deviation of time delays associated with the match results, for the purpose of comparing the standard deviation to a threshold whereby when the standard deviation is less than a threshold, the signal in question may be identified as corresponding to a single source.

Regarding claim 2,
Watts teaches that the respective ones of the match results include respective ones of the time delays and respective correlation values for successive comparisons of the first audio signal and the second audio signal (see events 402, 404, 406, 412, 414 and 416 which are identified as matching events; fig. 6 teaches a plot of time delays wherein 610, 620, 630 and 640 correspond to event groups occurring within a time range is in interpreted as corresponding correlation values for successive comparisons). 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby (US 2011/0307085) in view of SRINIVASSAN (U.S. Publication 2014/0088742) and Watts (US 2003/0095667) and further in view of Ramaswamy (US 2007/0192782).
Regarding claims 5,
Selby, modified, teaches the meter of claim 1, but fails to expressly teach that the processor is to determine the first one of the media sources is not the source of the media presented by the monitored media device when the standard deviation exceeds a threshold
RAMASWAMY teaches that the processor is to determine the first one of the media sources is not the source of the media presented by the monitored media device when the standard deviation exceeds a threshold ([0104] teaches a system for determining the source signal wherein if an output exceeds a threshold, the signal in question is identified as one of a plurality of sources).
Before the effective filing date of the invention, it would have been obvious to further modify Selby per the teachings of Ramaswamy, considering whether standard deviation exceeds a threshold, as a means for distinguishing the first audio signal from a plurality of media sources corresponding to different respective time delays.  
Regarding claims 6,
Ramaswamy teaches that the first one of the media sources has been determined initially to be the source of the media presented by the monitored media device, the processor is to retain the first one of the media sources as the source of the media presented by the monitored media device when the standard deviation satisfies a threshold ([0076] teaches block 705 at which the metering engine metric evaluator 652 reports the identified A/V content source, said reporting of the identified content is interpreted as corresponding to “retain[ing] the first one of the media sources as the source” as broadly recited).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,349,123 to PANGER.
Regarding claim 8,
Claim 1 of U.S. Patent No. 10,349,123 teaches “a meter comprising: 
means for receiving a first audio signal from a monitored media device; 
means for receiving a second audio signal from a first one of a plurality of media sources providing media to the media device; 
means for receiving a third audio signal from a second one of the plurality of media sources; 
means for determining a source of the audio signal, the means for determining to: 
compare frequency band values of the first audio signal with corresponding frequency band values of the second audio signal for a first subset of a set of frequency bands to determine a first comparison result; 
compare frequency band values of the first audio signal with corresponding frequency band values of the third audio signal for a second subset of the set of frequency bands different from the first subset of the set of frequency bands to determine a second comparison result; and 
determine the source of the first audio signal based on the first comparison result and the second comparison result; and means for selecting the first and second subsets of the set of frequency bands.”

Regarding claim 9,
Claim 2 of U.S. Patent No. 10,349,123 teaches a, “…the frequency band values of the first audio signal, the frequency band values of the second audio signal and the frequency band values of the third audio signal are respective power spectral density values, and further including means for computing power spectral densities, the means for computing power spectral densities to: 
process samples of the first audio signal to determine power spectral density values of the first audio signal for the set of frequency bands; 
process samples of the second audio signal to determine power spectral density values of the second audio signal for the set of frequency bands; and 
process samples of the third audio signal to determine power spectral density values of the third audio signal for the set of frequency bands.”
Regarding claim 10,
Claim 3 of U.S. Patent No. 10,349,123 teaches, “…wherein the means for selecting is to select the first subset of the set of frequency bands based on a first set of trending coefficients determined for the first audio signal for the set of frequency bands and a second set of trending coefficients determined for the second audio signal for the set of frequency bands, and the means for selecting is to select the second subset of the set of frequency bands based on the first set of trending coefficients determined for the first audio signal for the set of frequency bands and a third set of trending coefficients determined for the third audio signal for the set of frequency bands.”
Regarding claim 11,
Claim 4 of U.S. Patent No. 10,349,123 teaches, “… means for determining a source of a first audio signal, the means for determining to: 
compare frequency band values of a first audio signal with corresponding frequency band values of a second audio signal for a first subset of a set of frequency bands to determine a first comparison result; 
compare frequency band values of the first audio signal with corresponding frequency band values of a third audio signal for a second subset of the set of frequency bands different from the first subset of the set of frequency bands to determine a second comparison result; and
determine the source of the first audio signal based on the first comparison result and the second comparison result; 
means for computing trending coefficients, the means for computing to determine a first set of trending coefficients for the first audio signal for the set of frequency bands, a second set of trending coefficients for the second audio signal for the set of frequency bands, and a third set of trending coefficients for the third audio signal for the set of frequency bands by: 
accessing a first set of frequency band values determined for the set of frequency bands from a first block of audio samples of the first audio signal; 
accessing a second set of frequency band values determined for the set of frequency bands from a subsequent second block of audio samples of the first audio signal; and 
determining the first set of trending coefficients based on ratios of respective ones of the second set of frequency band values to respective ones of the first set of frequency band values; and 
means for selecting subsets of frequency bands, the means for selecting to: select the first subset of the set of frequency bands based on the first set of trending coefficients and the second set of trending coefficients; and
select the second subset of the set of frequency bands based on the first set of trending coefficients the third set of trending coefficients.”
Regarding claim 12,
Claim 5 of U.S. Patent No. 10,349,123 teaches,  “…wherein the means for selecting is to select the first subset of the set of frequency bands to correspond to ones of the set of frequency bands for which the first set of trending coefficients determined for the first audio signal and the second set of trending coefficients determined for the second audio signal have matching directions, and the means for selecting is to select the second subset of the set of frequency bands to correspond to ones of the set of frequency bands for which the first set of trending coefficients determined for the first audio signal and the third set of trending coefficients determined for the second audio signal have matching directions.”
Regarding claim 13,
Claim 6 of U.S. Patent No. 10,349,123 teaches, “…wherein the means for selecting is to determine a first one of the first set of trending coefficients determined for the first audio signal and a corresponding first one of the second set of trending coefficients determined for the second audio signal have matching directions when either (1) both the first one of the first set of trending coefficients and the corresponding first one of the second set of trending coefficients exceed a threshold, or (2) both the first one of the first set of trending coefficients and the corresponding first one of the second set of trending coefficients do not exceed the threshold.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689